                              IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF UTAH


    STATE AUTO INSURANCE COMPANIES,

                              Plaintiff,                   MEMORANDUM DECISION AND
                                                           ORDER DENYING
    v.                                                     [10] MOTION TO DISMISS

    ANN MARIE CHRISTENSEN, an individual, Case No. 2:19-cv-00751-DBB
    and as Trustee of the Blaine and Ann Marie
    Christensen Trust, dated November 16, 2006, District Judge David Barlow
    PINEVIEW BUILDERS, INC., a Utah
    corporation, and MICHAEL R. WORKMAN,
    an individual,

                              Defendants.


           Defendants Pineview Builders Inc. (“Pineview”) and Michael R. Workman moved under

Fed. R. Civ. P. 12(b)(1) to dismiss (the “Motion”) 1 Plaintiff State Auto Insurance Companies’

(“State Auto”) Complaint. 2 Specifically, defendants assert that State Auto fails to sufficiently

allege that the amount in controversy in this case exceeds the jurisdictional requirement of

$75,000.00. 3

           For the reasons that follow, the court DENIES the Motion.

                                                     FACTS

           State Auto provided liability insurance to Pineview during the construction of Ann

Christensen’s home. 4 Christensen sued Pineview and Workman in state court for damages from


1
  Defendants Pineview Builders, Inc. and Michael Workman’s Motion to Dismiss for Lack of Jurisdiction Pursuant
to Rule 12(b)(1) (Mot. to Dismiss), ECF No. 10, filed December 2, 2019.
2
    Complaint for Declaratory Judgment (Compl.), ECF No. 2, filed October 10, 2019.
3
    Mot. to Dismiss at 5–7.
4
    Compl. at 5.
Pineview’s alleged breach of the construction contract. 5 State Auto then filed this suit, requesting

declaratory judgment that State Auto need not defend or indemnify Pineview and Workman in

the state court lawsuit. State Auto maintains that this relief is appropriate because its insurance

policy did not cover Pineview and Workman’s alleged misconduct in constructing Christensen’s

home. 6

            The amount in controversy in the state court action provides the amount in controversy

here because State Auto could be required to indemnify Pineview and Workman by the state

court. 7 In the underlying state court complaint, Christensen alleges that the difference between

Pineview’s estimated cost of construction and the actual cost of construction was $432,323. 8 In

addition, the difference between what Christensen paid in construction costs and the ultimate sale

price for the home amounted to a loss of $161,974. 9 Christensen further alleges in the underlying

complaint that her case “falls within Tier 3 of Rule 26(c)(3) of the Utah Rules of Civil

Procedure.” 10

                                            LEGAL STANDARD

            Rule 12(b)(1) motions generally take one of two forms. First, a moving party may make a

facial attack on the complaint's allegations as to the existence of subject matter jurisdiction. 11

When reviewing a facial attack, the district court accepts the allegations in the complaint and



5
    Underlying Compl., ECF No. 2-2, Exhibit 1 to Compl.
6
    Compl. at 14–15.
7
 Memorandum in Opposition to Motion to Dismiss for Lack of Jurisdiction (Opp’n) at 2, ECF No. 12, filed
December 30, 2019.
8
    Compl. at 3, ¶ 15.
9
    Id. at ¶ 14.
10
     Underlying Compl. at 2, ¶ 7.
11
  Stuart v. Colorado Interstate Gas Co., 271 F.3d 1221, 1225 (10th Cir. 2001) (citing Holt v. United States, 46 F.3d
1000, 1002 (10th Cir.1995)).



                                                                                                                       2
accompanying exhibits as true. 12 Alternately, a party may go beyond allegations contained in the

complaint and challenge the facts upon which subject matter jurisdiction is based, known as a

factual attack. 13 When reviewing a factual attack, the court has “wide discretion to allow

affidavits, other documents, and a limited evidentiary hearing to resolve disputed jurisdictional

facts.” 14

                                                   DISCUSSION

            As a preliminary matter, Defendants’ Motion to Dismiss emphasizes the difference

between a facial and factual attack on the statements State Auto makes in its Complaint. 15

Defendants argue that the Motion is a factual attack on the truthfulness of the allegations in the

Complaint, and therefore the Court is not required to accept the allegations in State Auto’s

Complaint as true. 16 State Auto argues that the Motion is a facial attack, as Defendants merely

assert that the Complaint’s allegations are not sufficient to establish subject matter jurisdiction,

rather than disputing their veracity. 17

            Here, Defendants do not argue that the damages alleged by Christensen in the underlying

action (and thus the potential costs to State Auto) are actually less than set forth in the

Complaint; instead, Defendants argue that the factual allegations therein, even if accepted as

true, are not sufficient to establish the amount in controversy. 18 Defendants do not assert that the

Complaint’s allegations are untrue, but rather that the facts as alleged cannot support recovery in



12
     E.F.W. v. St. Stephen's Indian High Sch., 264 F.3d 1297, 1303 (10th Cir. 2001).
13
     Stuart, 271 F.3d at 1225.
14
     Id. (citing Holt, 46 F.3d at 1003).
15
     Mot. to Dismiss at 4–5.
16
     Id.
17
     Opp’n at 5–6.
18
     Mot. to Dismiss at 8.



                                                                                                       3
excess of the jurisdictional requirement—a facial attack on the allegations as to the amount in

controversy. 19 Therefore, the Court accepts the facts in the Complaint and accompanying

exhibits as true for purposes of deciding this Motion.

                             The Contract Does Not Bar a State Court Recovery

            28 U.S.C. § 1332 confers original jurisdiction on federal district courts in civil cases

between diverse parties where the amount in controversy exceeds $75,000. 20 “When federal

subject matter jurisdiction is challenged based on the amount in controversy requirement, the

plaintiffs must show that it does not appear to a legal certainty that they cannot recover” the

amount necessary for jurisdiction. 21

            The legal certainty standard is very strict, and there is a strong presumption favoring the

amount alleged by the plaintiff as long as it is made in good faith. 22 The legal impossibility of a

recovery meeting the jurisdictional requirement must be so certain that it essentially destroys the

plaintiff’s good faith in bringing the claim. 23 “Generally, dismissal under the legal certainty

standard will be warranted only when a contract limits the possible recovery, when the law limits

the amount recoverable, or when there is an obvious abuse of federal court jurisdiction.” 24

            Defendants argue that because Christensen’s contract with Pineview was a “cost-plus”

contract, wherein the property owner agrees to pay the actual costs of construction plus a fixed

fee, it is legally certain that she cannot recover for any increased amount incurred for the


19
     Id.
20
     28 U.S.C. § 1332(a) (2018).
21
  Woodmen of World Life Ins. Soc'y v. Manganaro, 342 F.3d 1213, 1216 (10th Cir. 2003) (quoting Watson v.
Blankinship, 20 F.3d 383, 386 (10th Cir.1994)).
22
  Dart Cherokee Basin Operating Co., LLC v. Owens, 574 U.S. 81, 87 (2014), see also Manganaro, 342 F.3d at
1216–17.
23
     Manganaro, 342 F.3d at 1216.
24
     Id. at 1217 (citation omitted).



                                                                                                             4
construction of the home in the state court action. 25 However, Utah law does not support this

analysis. Although a cost-plus contract can be valid even without a defined price term at the time

of formation, parties are not bound to pay “any amount later calculated,” but are “only obligated

to pay a reasonable price.” 26 Christensen claims that that the difference in the estimated cost of

construction and the actual cost is the fault of Pineview and Workman, 27 and it is entirely

possible that the state court may find the actual costs of construction unreasonable in an amount

over $75,000, considering the alleged cost difference of $432,323. Therefore, it is not legally

certain that Christensen will not recover an amount in excess of the jurisdictional requirement.

Furthermore, there exists no legal certainty that State Auto will not be called upon to indemnify

Pineview and Workman for this amount.

                     Christensen’s Complaint Alleges Damages in Excess of $75,000

            Defendants argue that because the complaint in the underlying state court case does not

include an amount of damages in its prayer for relief, only asking for “damages in an amount to

be proven at trial,” Christensen cannot have alleged damages in excess of $75,000. 28 However,

when considering whether the amount in controversy meets the jurisdictional amount, a federal

court may read the face of the complaint and consider the facts therein, even if the complaint

does not provide an exact numerical value for the damages alleged. 29 Additionally, the court may

consider other documentation to determine the amount in controversy, including affidavits or



25
     Id. at 5–6.
26
   I-D Elec. Inc v. Gillman, 2017 UT App 144, ¶ 29, 402 P.3d 802, 810, see also United States v. Swift & Co., 270
U.S. 124, 141 (1926) (“Under ordinary conditions, a valid agreement can be made for purchase and sale without the
fixing of a specific price. In such a case a reasonable price is presumed to have been intended.”).
27
     Underlying Compl. at 12, ¶ 58.
28
     Mot. to Dismiss at 3.
29
  McPhail v. Deere & Co., 529 F.3d 947, 956 (10th Cir. 2008) (addressing jurisdictional amount in the context of
removal).



                                                                                                                   5
copies of relevant contracts. 30 Here, although Christensen’s complaint does not explicitly state

the total amount of damages she claims, she does state that her case “falls within Tier 3 of Rule

26(c)(3) of the Utah Rules of Civil Procedure.” 31 Rule 26(c)(3) sets forth differing amounts of

fact discovery for cases in Utah’s courts, with more fact discovery allotted to cases alleging

higher damage amounts. 32 For a case to fall within Tier 3, it must allege in excess of $300,000 in

damages. 33 Additionally, as previously discussed, Christensen alleges increased construction

costs of $432,323, and a loss of $161,974 on the sale of the home, both of which she asserts are

the fault of Pineview and Workman. 34 Taken together, these facts make clear that Christensen’s

complaint claims damages over $75,000, and supports State Auto’s allegation that it may be

called upon to indemnify Pineview and Workman that amount. This satisfies the subject matter

jurisdictional requirements.

                                             CONCLUSION

           State Auto has demonstrated that it is not legally certain that it will not be responsible for

indemnification in excess of $75,000. Subject matter jurisdiction exists over Plaintiff’s

Complaint. Defendants’ Motion to Dismiss for Lack of Jurisdiction Pursuant to Rule 12(b)(1) is

DENIED.




30
     Id.
31
     Underlying Compl. at 2, ¶ 7.
32
     Utah R. Civ. P. 26(c)(3) (West 2019).
33
     Id.
34
     Compl. at 3, ¶ 14–15.



                                                                                                        6
Signed February 26, 2020.

                            BY THE COURT:


                            ________________________________________
                            David Barlow
                            United States District Judge




                                                                       7
